Case 4:19-cv-03425-JST Document 63-6 Filed 10/24/19 Page 1 of 5




            EXHIBIT E
10/21/2019                                         Method Swizzling
                        Case 4:19-cv-03425-JST Document    63-6 inFiled
                                                                    Objective-C
                                                                          10/24/19 Page 2 of 5




        December 30, 2014 by: Matt Nedrich                                                            9 Comments




        Method Swizzling in Objective-C
        I was recently introduced to method swizzling in Objective-C, and I thought I’d dig into it a bit and
        write about what I learned.


        Objective-C handles method dispatch at runtime. This allows the implementation for a selector (i.e.,
        method) to be changed as a program executes. Method swizzling is the act of swapping the
        implementations of two selectors as a program runs. This dynamic program modi cation is similar to
        monkey patching <http://en.wikipedia.org/wiki/Monkey_patch> , a concept supported by other
        dynamic languages.


        Most of the use cases I’ve found for method swizzling involve extending the functionality of an
        existing method. That is, there is some method that you can’t modify directly, but would like to add
        additional functionality to (e.g., logging, etc.). It might seem like subclassing would be the preferred
        way to do this, and for most scenarios it is probably is, though there are places where swizzling makes
        more sense. To get a feeling for what those scenarios look like, let’s look at an example.




        Method Swizzling Example
        Suppose we want to print out a log statement whenever viewDidAppear is called on a
        UIViewController. We could subclass UIViewController with a LoggingViewController
        and use that as our new base class for view controllers. While this approach is usually reasonable, it
        may be undesirable for several reasons:


        1.   You would need to shim in subclasses for UIViewController, and all of the other controllers
             that extend it (e.g., UITableViewController, UINavigationViewController, etc.) to
             ensure that all viewDidAppear calls are logged.


        2.   In order to make use of your logging functionality, other projects would have to shim in a
             LoggingViewController as well (e.g., this solution is not easily extensible to other projects).




https://spin.atomicobject.com/2014/12/30/method-swizzling-objective-c/                                             1/4
10/21/2019                                         Method Swizzling
                        Case 4:19-cv-03425-JST Document    63-6 inFiled
                                                                    Objective-C
                                                                          10/24/19 Page 3 of 5


        3.   If the logging is for debug, this is can be a lot of work for something that you are going to throw
             away.




        An alternative approach would be to swizzle the viewDidAppear method with another method that
        calls viewDidAppear and then print a log. To achieve this we can do the following:




        1. Create a category.
        It’s standard to create a category method when using method swizzing to extend existing
        functionality. For our logging example, let’s create a UIViewController+Logging category on
        UIViewController.




        2. Write the additional functionality.
        The next step is to write a category method inside of our UIViewController+Logging class that
        includes the functionality we wish to add (logging in our example). To do this we’ll write a method
        called logged_viewDidAppear.



                                                                                                    OBJECTIVE-C
             1   - (void) logged_viewDidAppear:(BOOL)animated {
             2         [self logged_viewDidAppear:animated];
             3         NSLog(@"logged view did appear for %@", [self class]);
             4   }




        It may seem this this method makes a nonsensical recursive call to itself, but it won’t actually be
        doing that after we swizzle it.




        3. Swizzle the methods.
        The last step is to write the code that actually swaps the memory locations that the two selectors
        correspond to. This is typically done in the load class method and wrapped in a dispatch_once. In
        our UIViewController+Logging class we’ll add the following.



                                                                                                    OBJECTIVE-C




https://spin.atomicobject.com/2014/12/30/method-swizzling-objective-c/                                             2/4
10/21/2019                                          Method Swizzling
                         Case 4:19-cv-03425-JST Document    63-6 inFiled
                                                                     Objective-C
                                                                           10/24/19 Page 4 of 5


             1    + (void)load {
             2         static dispatch_once_t once_token;
             3         dispatch_once(&once_token,                  ^{
             4                SEL viewWillAppearSelector = @selector(viewDidAppear:);
             5                SEL viewWillAppearLoggerSelector = @selector(logged_viewDidAppear:);
             6                Method originalMethod = class_getInstanceMethod(self,
             7    viewWillAppearSelector);
             8                Method extendedMethod = class_getInstanceMethod(self,
             9    viewWillAppearLoggerSelector);
             10               method_exchangeImplementations(originalMethod, extendedMethod);
                       });
                  }




        This code swizzles the method implementation for viewDidAppear with the implementation for
        logged_viewDidAppear. To get this to compile, you need to import objc/runtime.h. Putting it
        all together, our UIViewController+Logging class looks like this:



                                                                                              OBJECTIVE-C

             1    #import
             2    #import "UIViewController+Logging.h"
             3    @implementation UIViewController (Logging)
             4         + (void)load {
             5                static dispatch_once_t once_token;
             6                dispatch_once(&once_token,                 ^{
             7                      SEL viewWillAppearSelector = @selector(viewDidAppear:);
             8                      SEL viewWillAppearLoggerSelector = @selector(logged_viewDidAppear:);
             9                      Method originalMethod = class_getInstanceMethod(self,
             10   viewWillAppearSelector);
             11                     Method extendedMethod = class_getInstanceMethod(self,
             12   viewWillAppearLoggerSelector);
             13                     method_exchangeImplementations(originalMethod, extendedMethod);
             14               });
             15        }
             16        - (void) logged_viewDidAppear:(BOOL)animated {
             17               [self logged_viewDidAppear:animated];
             18               NSLog(@"logged view did appear for %@", [self class]);
                       }
                  @end




https://spin.atomicobject.com/2014/12/30/method-swizzling-objective-c/                                      3/4
10/21/2019                                         Method Swizzling
                        Case 4:19-cv-03425-JST Document    63-6 inFiled
                                                                    Objective-C
                                                                          10/24/19 Page 5 of 5



        Summary
        Let’s walk through what will happen when the above code runs.


        1.   viewDidAppear is called on a view controller.


        2.   Since it is swizzled with our category method, the viewDidAppear call actually invokes our
             logged_viewDidAppear category method.


        3.   The rst thing inside of our category method is a call to logged_ViewDidAppear, which since
             it has been swizzled, is actually a call to viewDidAppear and invokes the standard
             UIViewController viewDidAppear method.


        4.   When that returns, our log statement is executed.




        By doing this we have added functionality to all calls to viewDidAppear without subclassing
        anything or touching its implementation. When we run our program, it will log every call to
        viewDidAppear. What’s even more interesting is that we can add this new functionality to any other
        program just by adding our UIViewController+Logging class, without modifying any of its code
        or needing to understand how it’s implemented. That makes swizzling extremely powerful. If we
        wanted to we could could enhance our logging category to record statistics about these calls as well
        such as counts, timestamps, etc.




        Swizzling Caution
        While this concept is powerful, the internet is full of posts cautioning developers from overusing it.
        Most of these concerns are nicely captured in this Stack Over ow post
        <http://stackover ow.com/questions/5339276/what-are-the-dangers-of-method-swizzling-in-
        objective-c/8636521> .




https://spin.atomicobject.com/2014/12/30/method-swizzling-objective-c/                                           4/4
